UNITED STATES DISTRICT COURT                                          USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                         DOCUMENT
 -------------------------------------------------------------- X     ELECTRONICALLY FILED
 DR. ANDREW KERR,                                               :     DOC #:
                                                                :     DATE FILED: 5/13/2021
                                                   Plaintiff, :
                                                                :
                            -against-                           :   17-cv-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :         ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                                  Defendants:
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a teleconference was held on May 13, 2021;

        IT IS HEREBY ORDERED THAT:

        1. The parties should be prepared to begin trial on July 26, 2021 at 10:00 a.m. On

             March 24, 2021, counsel for Mr. Kerr indicated that she would be unavailable “from

             July 9 to July 20.” Counsel did not indicate that she had any scheduling conflicts

             after July 20, 2021. Dkt. 208 at 14-18. Following the conference, in an email to all

             counsel dated March 24, 2021, the Court directed the parties to inform the Court

             immediately if counsel’s travel plans or availability in July changed at any point in

             the subsequent months. The Court did not receive notice from any attorney regarding

             unavailability after July 20, 2021.

        2. The Court will inform the parties as soon as it receives a firm trial date.

        3. A final pretrial conference will be held on July 1, 2021 at 10:00 a.m. The

             conference will be held in person at 40 Foley Square in Courtroom 443. The Court

             reminds the parties to review the relevant standing orders regarding courthouse entry

             and to comply with the requirement to wear either (i) one disposable mask underneath
        a cloth mask with the edges of the inner mask pushed against the face; or (ii) one

        properly-fitted, FDA-authorized KN95 (or N95) mask. Gaiters, bandannas, and masks

        with valves are not permitted.



SO ORDERED.
                                                      ________________________
Date: May 13, 2021                                       VALERIE CAPRONI
      New York, New York                               United States District Judge




                                             2
